Per Curiam.

“ * * *One remedy at law is the right of appeal. ***[T] he relatrix did avail herself of this remedy***. The fact that relatrix was unsuccessful in that appeal does not entitle her to substitute a writ of mandamus as an indirect means of perfecting a second appeal.” State, ex rel. Shively, v. Nicholas (1949), 151 Ohio St. 179, 181; see, also, State, ex rel. Bargar, v. Ross (1978), 53 Ohio St. 2d 18, 19. Similarly, appellant, pursuant to R. C. 124.34, perfected appeals to the civil service commission and to the Court of Common Pleas. However, appellant failed to use this same statutory right of appeal in the Court of Appeals. Rather, appellant inappropriately brought an action in mandamus when an adequate legal remedy existed under R. C. 124.34.
Therefore, the Court of Appeals properly denied the requested writ, and its judgment is hereby affirmed.

Judgment affirmed.

Celebrezze, C. J., Herbert, W. Brown, P. Brown, Sweeney, Locher and Holmes, JJ., concur.